Citation Nr: 0336358	
Decision Date: 12/24/03    Archive Date: 12/29/03	

DOCKET NO.  99-04 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.   

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Lynn C. Brownley, Agent


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

By this action, the Board reopens the previously denied claim 
of service connection for a back disorder, and remands for 
additional evidentiary development that reopened claim and 
the claim of entitlement to service connection for hearing 
loss.  To effectuate this action, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  

In January 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  During a personal hearing in January 
2003 the veteran offered testimony regarding his claimed knee 
disability.  The RO, in a November 2001 rating decision, 
denied a claim of service connection for a bilateral knee 
disability.  It appears from his testimony that the veteran 
seeks to reopen that claim.  The veteran also claimed at that 
hearing, at page 19, an increased rating for the service-
connected right great toe in excess of 10 percent disabling.  
These issues are referred to the RO for its consideration.  




FINDINGS OF FACT

1.  An unappealed March 1978 RO decision denied service 
connection for a back disability.  

2.  Evidence received since the March 1978 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The March 1978 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See  Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.158 (2003).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case informing them 
of the governing legal criteria, the evidence considered, and 
the evidence necessary to establish entitlement to the 
requested benefits.  In light of the Board's decision herein 
with respect to reopening the veteran's claim, the Board may 
now proceed, without prejudice to the veteran, with respect 
to the portion decided herein, because there is no indication 
that any further notification or development could be 
undertaken, that has not already been accomplished, that 
would result in any additional benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence) the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.  

An unappealed March 1978 RO decision denied service 
connection for a back disability.  The evidence of record at 
the time of that decision included the veteran's service 
medical records, VA treatment records, the report of a 
December 1977 VA X-ray and the report of an October 11, 1968, 
private X-ray.  

The March 1978 RO decision denying service connection for a 
back disability because service medical records were negative 
for treatment or complaints relating to a back disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

Under the test established by  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material,' we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

The evidence submitted subsequent to the March 1978 RO 
decision includes statements from three private physicians.  
Each of these three physicians indicates that there is a 
relationship between the veteran's currently manifested back 
disability and an injury he reports he sustained during 
active service.  

This additional evidence provides further insight into the 
circumstances surrounding the possible origin of the 
veteran's current back disability.  It was not of record at 
the time of the prior RO decision.  Therefore, it is new and 
since it may well contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
current back disability, it is material.  Consequently, since 
the evidence is both new and material the veteran's claim for 
service connection for a back disability must be reopened.  
The reopened claim will be addressed in the Remand section of 
this document.  


ORDER

New and material evidence to reopen a claim of service 
connection for a back disability has been submitted.  To this 
extent only the appeal is granted.  


REMAND

An August 1999 RO decision granted service connection for 
adenocarcinoma of the prostate, effective July 7, 1999.  An 
April 2000 RO decision granted an effective date of November 
5, 1998, for adenocarcinoma of the prostate.  In a June 2000 
statement the veteran indicated his disagreement with the 
effective date assigned for service connection for 
adenocarcinoma of the prostate.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  In 
addition, the reopened claim of service connection for a back 
disorder and the claim of service connection for hearing loss 
require further evidentiary development.  Accordingly, the 
appeal is REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.  

2.  The RO should make a further attempt 
to obtain any service medical records and 
surgeon general's office records relating 
to care of the veteran while in Vietnam 
during the period from May 17, 1967, 
through July 1967.  

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an effective date prior to 
November 5, 1998, for service connection 
for adenocarcinoma of the prostate.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of the 
issue of entitlement to an effective date 
prior to November 5, 1998, for service 
connection for adenocarcinoma of the 
prostate by filing a timely substantive 
appeal following the issuance of the 
statement of the case, in order to 
perfect his appeal with respect to this 
issue.  

4.  The veteran should be afforded 
appropriate VA examinations to determine 
the existence and etiology of any 
currently manifested back disability and 
bilateral hearing loss.  The claims file 
must be made available to the examiners 
for review and the examination reports 
should reflect that such review is 
accomplished.  The appropriate examiners 
are requested to offer an opinion as to 
the etiology of any currently manifested 
back disability and bilateral hearing 
loss, including whether it is at least as 
likely as not that any currently 
manifested back disability and bilateral 
hearing loss are related to the veteran's 
active service, or existed prior to his 
active service and were aggravated during 
his active service.  If a relationship 
between the veteran's active service and 
currently manifested back disability or 
bilateral hearing loss cannot be made on 
a medical scientific basis, and without 
invoking processes relating to guesses or  
judgments based upon mere conjecture, the 
examiners should clearly and specifically 
so specify in the examination reports.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	JEFFREY J. SCHUELER
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


